                       Case 19-22077-EPK Doc 27 Filed 04/15/20 Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                                                                                   CASE NO.: 19-22077-BKC-EPK
                                                                                PROCEEDING UNDER CHAPTER 13

IN RE:

ELIZABETH TYNES
XXX-XX-7535

_____________________________/
DEBTOR

                          OBJECTION TO CLAIM AND CERTIFICATE OF SERVICE
                                  OF COURT GENERATED HEARING

                                    IMPORTANT NOTICE TO CREDITORS:
                                   THIS IS AN OBJECTION TO YOUR CLAIM

        This objection seeks to either disallow or reduce the amount or change the priority status of the
claim filed by you or on your behalf. Please read this objection carefully to identify which claim is
objected to and what disposition of your claim is recommended.

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the Trustee objects to the
following claim filed in this case:

Claim#:        15
Claimant:      Home Point Financial Corporation
Reason:        The Proof of Claim was filed after the Claims Bar Date.
Disposition:   Sustain Objection and disallow claim.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Objection to Claim and
Certificate of Service of Court Generated Notice of Hearing was served, via U .S. first class mail, certified
mail and/or CM/ECF, upon the parties listed below this 15th day of April, 2020.

                                                                          /s/ Robin R. Weiner
                                                                          _____________________________________
                                                                          ROBIN R. WEINER, ESQUIRE
                                                                          STANDING CHAPTER 13 TRUSTEE
                                                                          P.O. BOX 559007
                                                                          FORT LAUDERDALE, FL 33355-9007
                                                                          TELEPHONE: 954-382-2001
                                                                          FLORIDA BAR NO.: 861154




                                                      Page 1 of 2
                      Case 19-22077-EPK   Doc 27    Filed 04/15/20   Page 2 of 2   OBJECTION TO CLAIM
                                                                             CASE NO.: 19-22077-BKC-EPK



COPIES FURNISHED TO:

DEBTOR
ELIZABETH TYNES
1705 SW 19TH CT
BOYNTON BEACH, FL 33426

ATTORNEY FOR DEBTOR
DRAKE OZMENT, ESQUIRE
2001 PALM BEACH LAKES BLVD
SUITE 410
WEST PALM BEACH, FL 33409

CREDITOR
Home Point Financial Corporation
11511 Luna Road, Suite 300
Farmers Branch, TX 75234

ADDITIONAL CREDITORS
CORPORATION SERVICE COMPANY
R/A HOME POINT FINANCIAL CORPORATION
1201 HAYS STREET
TALLAHASSEE, FL 32301

HOME POINT FINANCIAL CORPORATION
9190 PRIORITY WAY WEST DR, SUITE 100
INDIANAPOLIS, IN 46240




                                            Page 2 of 2
